Exhibit 10.17.20

FIRST AMENDMENT TO THE
OLD DOMINION FREIGHT LINE, INC.
2012 PHANTOM STOCK PLAN


This First Amendment to the Old Dominion Freight Line, Inc. 2012 Phantom Stock
Plan (“Plan”) is made and entered into by Old Dominion Freight Line, Inc.
(“Company”). Defined terms used in the Plan, effective October 30, 2012, shall
have the same meaning therein as herein.
 
RECITALS


WHEREAS, the Board of Directors of the Company has deemed it advisable to amend
Section 9.1 of the Plan to clarify Plan provisions related to domestic relations
orders under Section 414(p) of the Internal Revenue Code; and


WHEREAS, the Company desires to evidence these changes by this Amendment.


NOW, THEREFORE, IT IS DECLARED that upon approval of this Amendment by the Board
of Directors on January 29, 2015, the Plan shall be and hereby is amended as
follows:


1.Section 9.1 is amended and restated in its entirety to read as follows:


9.1    Assignment and Transfer. Except as may be necessary to fulfill a domestic
relations order within the meaning of Code Section 414(p)(1)(B), Awards shall
not be transferable other than by will or the laws of intestate succession and
may be realized, during the lifetime of the Participant, only by the Participant
or by his or her guardian or legal representative. No Award or interest or right
therein shall be liable for the debts, contracts, or engagements of the
Participant or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment, or any
other means whether such disposition be voluntary or involuntary or by operation
of law, by judgment, levy, attachment, garnishment, or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence. The Administrator may
accelerate the time or schedule of payment from the Plan in accordance with
Treasury Regulation Section 1.409A-3(j)(4)(ii) to the extent necessary to
fulfill the terms of a domestic relations order (as defined in Code Section
414(p)(1)(B)); provided, however, that any such distribution may be made only to
the extent an Award is vested.


2.
Except as set forth herein, the Plan shall be unchanged and shall remain in full
force and effect.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment is executed by the Company.


OLD DOMINION FREIGHT LINE, INC.




By: /s/ David S. Congdon            
David S. Congdon, President and Chief
Executive Officer


ATTEST:




/s/ Ross H. Parr            
Ross H. Parr
Vice President – Legal Affairs, General Counsel and Secretary


(Corporate Seal)





2

